DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US2016/0072322 in view of Shimada US 2015/0311735 and Nagasawa US 2006/0082346.

Regarding claim 1, Yoshimatsu teaches:
a first comparator (Fig 2 #114 comparator positioned below) having 
a first input coupled to an input voltage (VIN) pin (Fig 2 #114 comparator with input from Vin pin), 
a second input configured to receive a Vin under voltage lockout (VINUVLO) threshold value (Fig 2 #114 comparator with second input from Vuvlo)
(Fig 2 #114 comparator with output); 
a second comparator (Fig 2 #114 comparator positioned above) having  
a first input (Fig 2 #114 Comparator having a first input to compare), 
a second input (Fig 2 #114 Comparator having a second input to compare), 
an output (Fig 2 #114 comparator has an output); 
Although Yoshimatsu teaches:
a second comparator having a first input, a second input, and an output as noted above. 
Yoshimatsu does not explicitly teach:
a second comparator having 
a first input coupled to a power middle (PMID) pin, 
a second input coupled to a battery pin, and 
an output; and 
Shimada teaches:
a comparator (Fig 6 # 132) having 
a first input coupled to a power middle (PMID) pin (Fig 6 #132 first input coupled to SYS Par 0010 “terminal SYS”), 
a second input coupled to a battery pin (Fig 6 #132 second input coupled to BAT Par 0010 “ terminal BAT”), and 
an output (Par 0086 “comparator 132 off, its output”); and 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first and second inputs of the second comparator taught by Yoshimatsu to be coupled as taught by Shimada for the purpose of protection of battery. (Refer to Par 0089)
Yoshimatsu does not explicitly teach:
a logic circuit having an output;
an AND logic circuit having  
a first input coupled to the output of the logic circuit, 
a second input coupled to the output of the first comparator, 
a third input coupled to the output of the second comparator, 
an output coupled to an input of a field-effect transistor (FET) control circuit. 
Nagasawa teaches:
a logic circuit having an output (Fig 1 #41 logic circuit Par 0048 “he CPU 41 controls the entire portable cellular phone 40 according to control programs and, in the first embodiment in particular, outputs a high (H) control signal "a"”);
an AND logic circuit (Fig 1 #49) having  
a first input coupled to the output of the logic circuit (Fig 1 #41 logic circuit coupled to first input of 49 AND logic circuit), 
a second input coupled to the output of the first comparator (Fig 1 #43 coupled to second input of 49 AND logic circuit), 
a third input coupled to the output of the second comparator (Fig 1 #45 coupled to third input of 49 AND logic circuit), 
an output coupled to an input of a field-effect transistor (FET) control circuit (Fig 1 #50 control circuit coupled to output of 49 AND logic circuit Par 0050 “he charge controlling IC 50 has an emitter follower or a source follower and feeds, when the output signal "f" output from the AND circuit 49 to be input to an SHDN terminal is high”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the circuit taught by Yoshimatsu to have a logic circuit and AND circuit taught by Nagasawa for the purpose of determining an active and non-active mode. (Refer to Par 0034)

Regarding claim 2, Yoshimatsu does not explicitly teach:
a buffer having 
an input coupled to the battery pin and 
an output coupled to the second input of the second comparator.  
Shimada teaches:
a buffer (Fig 6 direct connection between 132 and 20 to read VBAT) having 
an input coupled to the battery pin (Fig 6 direct connection between 132 and 20 to read VBAT at terminal BAT) and 
an output coupled to the second input of the second comparator (Fig 6 direct connection between 132 and 20 to read VBAT coupled to input of comparator).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify circuit taught by Yoshimatsu to have buffer taught by Shimada for the purpose of protection of battery. (Refer to Par 0089)


Regarding claim 3, Yoshimatsu teaches:
a first n-type FET (nFET) having a gate terminal coupled to the FET control circuit (Fig 2 #102 gate coupled to 104 controller), 
a source terminal coupled to the Vin pin (Fig 2 #102 source coupled to vin), and 
a drain terminal (Fig 2 #102 with drain); and 
a second nFET having a gate terminal coupled to the FET control circuit (Fig 2 #102 gate coupled to 104 controller), 
a source terminal coupled to the PMID pin (Fig 2 #102 source coupled to out and Fig 6 out to SYS), and 
a drain terminal coupled to the drain terminal of the first nFET (Fig 2 #102 with drain couple to drain).  

Regarding claim 4, Yoshimatsu teaches:
wherein the FET control circuit is configured to control the first nFET and 
the second nFET to be in a non-conductive state (Par 0042 “the gate controller 104 turns on the switch 102 when the detection signal S1 is asserted or turns off the switch 102 when the detection signal S1 is negated.”).   
Yoshimatsu does not explicitly teach:
the FET control circuit is configured to control based on an output of the AND logic circuit.
Nagasawa teaches:
the FET control circuit is configured to control based on an output of the AND logic circuit. (the transistor is controlled based on AND circuit 49. Fig 1 #49 and 50; Par 0050 “The charge controlling IC 50 has an emitter follower or a source follower and feeds, when the output signal "f" output from the AND circuit 49 to be input to an SHDN terminal is high, by utilizing supply power from an external power device (for example, the AC adapter 31 to generate a specified direct current using a commercial power source), a charging current set by a resistor connected between a PROG terminal and ground, and stops supply of the charging current when the output signal "f" is low”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the FET control circuit is configured to control the first nFET and the second nFET to be in a non-conductive state taught by Yoshimatsu to be control based on an output of the AND logic circuit taught by Nagasawa for the purpose of determining an active and non-active mode. (Refer to Par 0034)

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US2016/0072322 in view of Shimada US 2015/0311735 and Nagasawa US 2006/0082346 and further in view of Bajaj et al. US 2014/0070618.

Regarding claim 5, Yoshimatsu does not explicitly teach:
a p-type FET (pFET) having a gate terminal coupled to the FET control circuit, 
a source terminal coupled to the PMID pin, and 
a drain terminal coupled to the battery pin.  
Bajaj teaches:
a p-type FET (pFET) (Fig 3 #322) having a gate terminal coupled to the FET control circuit (Fig 3 #108), 
(Fig 3 #102a and Fig 1 #124 Load), and 
a drain terminal coupled to the battery pin (Fig 3 #102b and Fig 1 #126 BATT).  
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify coupling of the FET control circuit, the PMID pin, and the battery pin taught by Yoshimatsu to have a p-type FET (pFET) taught by ZHAO for the purpose of switching since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US2016/0072322 in view of Shimada US 2015/0311735, Nagasawa US 2006/0082346 and Bajaj et al. US 2014/0070618 and further in view of Graf US 20120169116.

  Regarding claim 6, 
Even though Nagasawa of Yoshimatsu in view Nagasawa of teach:
as noted above wherein the FET control circuit (Fig 1 #50) is configured to control the FET to be in a non-conductive state based on an output of the AND logic circuit (Fig 1 #49 Par 0050 “The charge controlling IC 50 has an emitter follower or a source follower and feeds, when the output signal "f" output from the AND circuit 49 to be input to an SHDN terminal is high, by utilizing supply power from an external power device (for example, the AC adapter 31 to generate a specified direct current using a commercial power source), a charging current set by a resistor connected between a PROG terminal and ground, and stops supply of the charging current when the output signal "f" is low”).  
Yoshimatsu in view Nagasawa do not explicitly teach:
wherein the FET control circuit is configured to control the pFET to be in a non-conductive state based on an output of the AND logic circuit.  
Graf teaches:
wherein the FET control circuit (Fig 3 #42; Par 0036 “the control circuit 42”) is configured to control the pFET (Fig 3 #41; Par 0027 “A p-type MOSFET in the semiconductor switching unit 41”) to be in a non-conductive state (Par 0036 “ switching unit 41 is switched off.”) based on an output of the AND logic circuit (Fig 5 #425; Par 0036 “ the drive signal S41 is available at an output of a first logic gate 425, which is an AND-gate in this case”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify FET taught by Yoshimatsu in view Nagasawa to have a pFET taught by Graf for the purpose of design choice (Refer to Par 0027) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

7 rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US2016/0072322 in view of Shimada US 2015/0311735, Nagasawa US 2006/0082346 and Salerno et al. US 7,030,596.

Regarding claim 7, Yoshimatsu teaches:
a first comparator (Fig 2 #114 comparator positioned below) having 
a first input coupled to an input voltage (VIN) pin (Fig 2 #114 comparator with input from Vin pin), 
a second input configured to receive a Vin under voltage lockout (VINUVLO) threshold value (Fig 2 #114 comparator with second input from Vuvlo)
an output (Fig 2 #114 comparator with output); 
the first comparator configured to assert a VINUVLO_COMP signal as a logical high value when a value received at the first input of the comparator is less than a value received at the second input of the comparator;   (Par 0005 “turns off the switch 102 if V.sub.IN<V.sub.UVLO” and Par 0041 “comparator that compares the input voltage V.sub.IN with each of an upper limit voltage V.sub.OVP (a threshold voltage for overvoltage protection) and a lower limit voltage V.sub.UVLO (a threshold voltage for undervoltage lockout) of the normal voltage range.”)
a second comparator (Fig 2 #114 comparator positioned above) having  
a first input (Fig 2 #114 Comparator having a first input to compare), 
a second input (Fig 2 #114 Comparator having a second input to compare), 
an output (Fig 2 #114 comparator has an output); 

Yoshimatsu teaches:
a second comparator having a first input, a second input, and an output as noted above. 
Yoshimatsu does not explicitly teach:
a second comparator having 
a first input coupled to a power middle (PMID) pin, 
a second input coupled to a battery pin, and 
an output; and 
the second comparator configured to assert a SUPP_COMP signal as a logical high value when a value received at the first input of the comparator is less than a value received at the second input of the comparator;
Shimada teaches:
a comparator (Fig 6 # 132) having 
a first input coupled to a power middle (PMID) pin (Fig 6 #132 first input coupled to SYS Par 0010 “terminal SYS”), 
a second input coupled to a battery pin (Fig 6 #132 second input coupled to BAT Par 0010 “ terminal BAT”), and 
an output (Par 0086 “comparator 132 off, its output”; and 
the second comparator configured to assert a SUPP_COMP signal as a logical high value when a value received at the first input of the comparator is less than a value received at the second input of the comparator; (Par 0095 “the comparison signal S4 indicates that the system voltage V.sub.SYS is lower than the battery voltage V.sub.BAT.”)
Yoshimatsu to be coupled as taught by Shimada for the purpose of protection of battery. (Refer to Par 0089)
Yoshimatsu does not explicitly teach:
a logic circuit having an output;
an AND logic circuit having  
a first input coupled to the output of the logic circuit, 
a second input coupled to the output of the first comparator, 
a third input coupled to the output of the second comparator, 
an output coupled to an input of a field-effect transistor (FET) control circuit. 
Nagasawa teaches:
a logic circuit having an output (Fig 1 #41 logic circuit Par 0048 “he CPU 41 controls the entire portable cellular phone 40 according to control programs and, in the first embodiment in particular, outputs a high (H) control signal "a"”);
an AND logic circuit (Fig 1 #49) having  
a first input coupled to the output of the logic circuit (Fig 1 #41 logic circuit coupled to first input of 49 AND logic circuit), 
a second input coupled to the output of the first comparator (Fig 1 #43 coupled to second input of 49 AND logic circuit), 
a third input coupled to the output of the second comparator (Fig 1 #45 coupled to third input of 49 AND logic circuit), 
(Fig 1 #50 control circuit coupled to output of 49 AND logic circuit Par 0050 “he charge controlling IC 50 has an emitter follower or a source follower and feeds, when the output signal "f" output from the AND circuit 49 to be input to an SHDN terminal is high”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the circuit taught by Yoshimatsu to have a logic circuit and AND circuit taught by Nagasawa for the purpose of determining an active and non-active mode. (Refer to Par 0034)
Even though Nagasawa of the combined teachings of Yoshimatsu and Nagasawa teach:
the logic circuit as noted above. 
the combined teachings of Yoshimatsu and Nagasawa do not explicitly teach:
the logic circuit configured to assert a SHIP_MODE_REQ signal as a logical high value to request entry of the circuit into a ship mode.
Salerno teaches:
the logic circuit configured to assert a SHIP_MODE_REQ signal as a logical high value to request entry of the circuit into a ship mode; (signal from a logic circuit requesting/commanding ship-mode/low power mode. Col 5 lines 50-55 “hysteretic comparator 20 outputs a signal HIGH that commands converter control circuit 10 to operate in BURST mode.” and Col 9 lines 5-10 “a low power consumption mode, e.g., BURST or SLEEP.”)
 Yoshimatsu and Nagasawa to have a SHIP_MODE_REQ signal taught by Salerno for the purpose of automatically transition into and out of a low power consumption mode based on load. (Refer to Col 1 lines 5-15)
Even though of the combined teaching of Yoshimatsu, Shimada, Nagasawa and Salerno teach:
Yoshimatsu teaches VINUVLO_COMP as noted above.
Shimada teaches SUPP_COMP as noted above.
Nagasawa teaches the AND logic circuit configured to assert as noted above.
Salerno teaches the AND logic circuit configured to assert a SHIPMODEENABLE signal as a logical high value when SHIP_MODE_REQ as noted above.
the combined teaching of Yoshimatsu, Shimada, Nagasawa and Salerno does not explicitly teach:
the AND logic circuit configured to assert a SHIPMODEENABLE signal as a logical high value when SHIP_MODE_REQ, VINUVLO_COMP, and SUPP_COMP are each the logical high values.  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AND logic circuit configured to assert, the SHIP_MODE_REQ and VINUVLO_COMP, and SUPP_COMP taught by XXXX to have the AND logic circuit configured to assert a SHIPMODEENABLE signal as a logical high value when SHIP_MODE_REQ, VINUVLO_COMP, and SUPP_COMP are each the logical high KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 8, 
Yoshimatsu does not explicitly teach:
wherein the FET control circuit controls the circuit to enter the ship mode when SHIPMODEENABLE has the logical high value.  
Salerno teaches:
wherein the FET control circuit controls the circuit to enter the ship mode when SHIPMODEENABLE has the logical high value.  (Col 9 lines 15-20 “to command the active switching elements to be maintained OFF during at least part of the low power consumption mode.”) 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the FET control circuit taught by Yoshimatsu to have to enter the ship mode when SHIPMODEENABLE has the logical high value taught by Salerno for the purpose of automatically transition into and out of a low power consumption mode based on load. (Refer to Col 1 lines 5-15)

Regarding claim 10, Yoshimatsu does not explicitly teach:
a buffer having 

an output coupled to the second input of the second comparator.  
Shimada teaches:
a buffer (Fig 6 direct connection between 132 and 20 to read VBAT) having 
an input coupled to the battery pin (Fig 6 direct connection between 132 and 20 to read VBAT at terminal BAT) and 
an output coupled to the second input of the second comparator (Fig 6 direct connection between 132 and 20 to read VBAT coupled to input of comparator).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify circuit taught by Yoshimatsu to have buffer taught by Shimada for the purpose of protection of battery. (Refer to Par 0089)

  Regarding claim 11, Yoshimatsu teaches:
wherein the output of the second comparator is further coupled to the FET control circuit.   (Fig 2 #114 output coupled to 104)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US2016/0072322 in view of Shimada US 2015/0311735, Nagasawa US 2006/0082346 and John B. Gunn US 3,582,758.

  Regarding claim 13, Yoshimatsu teaches:
a battery charging circuit (Fig 5 #1), comprising: 
a first transistor having a gate terminal (Fig 2 #102), 
(Fig 2 #102 to Vin), and 
a drain terminal coupled to a second node (Fig 2 #102 to Vout); 
a second transistor having a gate terminal (Fig 2 #102 other transistor), 
a source terminal coupled to the second node (Fig 2 #102 to other transistor), and 
a drain terminal coupled to a third node (Fig 2 #102 to Vout); 
a transistor control circuit coupled to the gate terminal of the first transistor and the second transistor (Fig 2 #104);  
a control circuit, comprising: 
a first comparator (Fig 2 #114 comparator positioned below) having 
a first input coupled to the first node (Fig 2 #114 comparator with input from Vin pin), 
a second input configured to receive a threshold value (Fig 2 #114 comparator with second input from Vuvlo), and 
an output (Fig 2 #114 comparator with output); 
a second comparator (Fig 2 #114 comparator positioned above) having 
a first input (Fig 2 #114 Comparator having a first input to compare), 
a second input (Fig 2 #114 Comparator having a second input to compare), 
an output (Fig 2 #114 comparator has an output); 
a battery coupled to the third node (Fig 5 Vbat); and 
a load coupled to the second node (Fig 6 SYS), 
the load having a capacitance that corresponds to a non-zero amount of charge stored by the load when the load receives power via the battery charging circuit.  
Yoshimatsu teaches:
a second comparator having a first input, a second input, and an output as noted above. 
Yoshimatsu does not explicitly teach:
a second comparator having 
a first input coupled to the second node, 
a second input coupled to the third node.
Shimada teaches:
a comparator (Fig 6 # 132) having 
a first input coupled to the second node (Fig 6 #132 first input coupled to SYS Par 0010 “terminal SYS”), 
a second input coupled to the third node (Fig 6 #132 second input coupled to BAT Par 0010 “terminal BAT”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first and second inputs of the second comparator taught by Yoshimatsu to be coupled as taught by Shimada for the purpose of protection of battery. (Refer to Par 0089)
Yoshimatsu does not explicitly teach:
a logic circuit having an output;
an AND logic circuit having  
a first input coupled to the output of the logic circuit, 
a second input coupled to the output of the first comparator, 
a third input coupled to the output of the second comparator, 
 
Nagasawa teaches:
a logic circuit having an output (Fig 1 #41 logic circuit Par 0048 “he CPU 41 controls the entire portable cellular phone 40 according to control programs and, in the first embodiment in particular, outputs a high (H) control signal "a"”);
an AND logic circuit (Fig 1 #49) having  
a first input coupled to the output of the logic circuit (Fig 1 #41 logic circuit coupled to first input of 49 AND logic circuit), 
a second input coupled to the output of the first comparator (Fig 1 #43 coupled to second input of 49 AND logic circuit), 
a third input coupled to the output of the second comparator (Fig 1 #45 coupled to third input of 49 AND logic circuit), 
an output coupled to an input of the transistor control circuit (Fig 1 #50 control circuit coupled to output of 49 AND logic circuit Par 0050 “he charge controlling IC 50 has an emitter follower or a source follower and feeds, when the output signal "f" output from the AND circuit 49 to be input to an SHDN terminal is high”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the circuit taught by Yoshimatsu to have a logic circuit and AND circuit taught by Nagasawa for the purpose of determining an active and non-active mode. (Refer to Par 0034)
Even though Yoshimatsu teaches:
the load receives power via the battery charging circuit. (Fig 6 #SYS)
Yoshimatsu does not explicitly teach:
the load having a capacitance that corresponds to a non-zero amount of charge stored by the load when the load receives power via the battery charging circuit.  
Gunn teaches:
the load having a capacitance that corresponds to a non-zero amount of charge stored by the load when the load receives power via the battery charging circuit.  
 (Col 2 lines 40-45 “ the load of the transistorized power supply is either capacitive or a battery, the load voltage may be greater than the instantaneous value of the voltage applied to the collector of the transistor, due to the charge stored in the load, during the period that the base b of transistor 16 is still turned on. Under such conditions, the transistor would operate in an inverted mode,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the load taught by Yoshimatsu to have a capacitance that corresponds to a non-zero amount of charge stored by the load taught by Gunn for it is known that  load receive power and inadvertently create reverse current (Refer to Col 2 lines 40-45) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 14, Yoshimatsu does not explicitly teach:

an input coupled to the battery pin and 
an output coupled to the second input of the second comparator.  
Shimada teaches:
a buffer (Fig 6 direct connection between 132 and 20 to read VBAT) having 
an input coupled to the battery pin (Fig 6 direct connection between 132 and 20 to read VBAT at terminal BAT) and 
an output coupled to the second input of the second comparator (Fig 6 direct connection between 132 and 20 to read VBAT coupled to input of comparator).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify circuit taught by Yoshimatsu to have buffer taught by Shimada for the purpose of protection of battery. (Refer to Par 0089)

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu US2016/0072322 in view of Shimada US 2015/0311735, Nagasawa US 2006/0082346 and John B. Gunn US 3,582,758 and in further view of Salerno et al. US 7,030,596.

  Regarding claim 15, Even though Nagasawa of the combined teachings of Yoshimatsu and Nagasawa teach:
the logic circuit as noted above. 
the combined teachings of Yoshimatsu and Nagasawa do not explicitly teach:

Salerno teaches:
the logic circuit configured to assert a SHIP_MODE_REQ signal as a logical high value to request entry of the circuit into a ship mode; (signal from a logic circuit requesting/commanding ship-mode/low power mode. Col 5 lines 50-55 “hysteretic comparator 20 outputs a signal HIGH that commands converter control circuit 10 to operate in BURST mode.” and Col 9 lines 5-10 “a low power consumption mode, e.g., BURST or SLEEP.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the logic circuit taught by the combined teachings of Yoshimatsu and Nagasawa to have a SHIP_MODE_REQ signal taught by Salerno for the purpose of automatically transition into and out of a low power consumption mode based on load. (Refer to Col 1 lines 5-15)

  Regarding claim 16, Yoshimatsu teaches:
wherein the first comparator is configured to assert a VINUVLO_COMP signal as a logical high value when a value received at the first input of the comparator is less than a value received at the second input of the comparator, ;   (Par 0005 “turns off the switch 102 if V.sub.IN<V.sub.UVLO” and Par 0041 “comparator that compares the input voltage V.sub.IN with each of an upper limit voltage V.sub.OVP (a threshold voltage for overvoltage protection) and a lower limit voltage V.sub.UVLO (a threshold voltage for undervoltage lockout) of the normal voltage range.”)
Although Yoshimatsu teaches:
a second comparator having a first input, a second input, and an output as noted above. 
Yoshimatsu does not explicitly teach:
the second comparator configured to assert a SUPP_COMP signal as a logical high value when a value received at the first input of the comparator is less than a value received at the second input of the comparator;
Shimada teaches:
a comparator (Fig 6 # 132) having 
the comparator (Fig 6 # 132)configured to assert a SUPP_COMP signal as a logical high value when a value received at the first input of the comparator is less than a value received at the second input of the comparator; (Par 0095 “the comparison signal S4 indicates that the system voltage V.sub.SYS is lower than the battery voltage V.sub.BAT.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first and second inputs of the second comparator taught by Yoshimatsu to be coupled as taught by Shimada for the purpose of protection of battery. (Refer to Par 0089)

Regarding claim 17, Even though of the combined teaching of Yoshimatsu, Shimada, Nagasawa and Salerno teach:
Yoshimatsu teaches VINUVLO_COMP as noted above.
Shimada teaches SUPP_COMP as noted above.
Nagasawa teaches the AND logic circuit configured to assert as noted above.
Salerno teaches the AND logic circuit configured to assert a SHIPMODEENABLE signal as a logical high value when SHIP_MODE_REQ as noted above.
the combined teaching of Yoshimatsu, Shimada, Nagasawa and Salerno does not explicitly teach:
the AND logic circuit configured to assert a SHIPMODEENABLE signal as a logical high value when SHIP_MODE_REQ, VINUVLO_COMP, and SUPP_COMP are each the logical high values.  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AND logic circuit configured to assert, the SHIP_MODE_REQ and VINUVLO_COMP, and SUPP_COMP taught by XXXX to have the AND logic circuit configured to assert a SHIPMODEENABLE signal as a logical high value when SHIP_MODE_REQ, VINUVLO_COMP, and SUPP_COMP are each the logical high values since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

  Regarding claim 18, Yoshimatsu teaches:
 (Fig 2 #114 output coupled to 104)

Allowable Subject Matter
Claims 9, 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9:  the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
a first n-type FET (nFET) having a gate terminal coupled to the FET control circuit, 
a source terminal coupled to the Vin pin, and 
a drain terminal; 
a second nFET having a gate terminal coupled to the FET control circuit, 
a source terminal coupled to the PMID pin, and 
a drain terminal coupled to the drain terminal of the first nFET; and   
a p-type FET (pFET) having a gate terminal coupled to the FET control circuit, 
a drain terminal coupled to the battery pin, and 
a source terminal coupled to the PMID pin, 
wherein the FET control circuit controls the circuit to enter the ship mode by controlling the first nFET, the second nFET, and the pFET to be in electrically non-conductive states when SHIPMODEENABLE has the logical high value.

Regarding claim 12:  the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the second comparator prevents the circuit from entering the ship mode when a voltage differential between the PMID pin and the battery pin is greater than a forward bias threshold of a parasitic diode of at least one transistor coupled between the PMID pin and the battery pin.

Regarding claim 19:  the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein at least some of the non-zero amount of charge stored by the load is discharged by the load when entering a ship mode, and 
wherein the second comparator prevents the at least some of the non-zero amount of charge from discharging to the third node.

Regarding claim 20:  the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the second comparator prevents the system from entering a ship mode when a voltage differential between the second node and 

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. US 2012/0091812, Chiba US 2009/0237059, Yang 2003/0034764, Takeuchi US 2007/0268080.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859